





EXHIBIT 10.1









TAX MATTERS AGREEMENT
by and between
ASHFORD HOSPITALITY TRUST, INC.
ASHFORD HOSPITALITY LIMITED PARTNERSHIP,
ASHFORD INC.
and
ASHFORD HOSPITALITY ADVISORS LLC
dated as of
October 31, 2014






--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE I DEFINITIONS    1
Section 1.1
Definitions    1

Section 1.2
Interpretation    5

ARTICLE II TAX MATTERS    6
Section 2.1
Tax Returns        6

Section 2.2
Tax Indemnity.    7

Section 2.3
Cooperation        7

Section 2.4
Transfer Taxes    8

Section 2.5
Tax Contests    8

Section 2.6
Carrybacks        8

Section 2.7
Tax Refunds; Tax Benefits.    9

ARTICLE III TERMINATION    10
Section 3.1
Termination        10

Section 3.2
Effect of Termination    10

ARTICLE IV MISCELLANEOUS    10
Section 4.1
Further Assurances        10

Section 4.2
Payment of Expenses    10

Section 4.3
Amendments and Waivers        11

Section 4.4
Entire Agreement    11

Section 4.5
Survival of Agreements    11

Section 4.6
Third Party Beneficiaries    11

Section 4.7
Notices    11

Section 4.8
Counterparts; Electronic Delivery    12

Section 4.9
Severability        13

Section 4.10
Assignability; Binding Effect    13

Section 4.11
Governing Law    13

Section 4.12
Performance    13

Section 4.13
Title and Headings    13




i



--------------------------------------------------------------------------------




TAX MATTERS AGREEMENT
This TAX MATTERS AGREEMENT (this “Agreement”) is entered into as of October 31,
2014 (the “Effective Date”) by and between ASHFORD HOSPITALITY TRUST, INC., a
Maryland corporation (“Ashford Trust”), ASHFORD HOSPITALITY LIMITED PARTNERSHIP,
a Delaware limited partnership (“Ashford Trust OP”), ASHFORD INC., a Delaware
corporation (“Ashford Inc.”), and ASHFORD HOSPITALITY ADVISORS LLC, a Delaware
limited liability company and a wholly-owned subsidiary of Ashford Trust OP
prior to the separation and distribution (“Ashford LLC”). Capitalized terms used
but not otherwise defined herein shall have the respective meanings set forth in
Section 1.1.
RECITALS
WHEREAS, the board of directors of Ashford Trust has determined that it is
advisable and in the best interests of Ashford Trust and its stockholders to
separate its asset management and external advisory services from its
hospitality investment business by establishing Ashford Inc. as an independent
publicly traded company and to undertake the transactions contemplated by the
Separation and Distribution Agreement (as defined herein);
WHEREAS, as a result of the transactions contemplated by the Separation and
Distribution Agreement, Ashford Inc. and its subsidiaries will cease to be
members of the Ashford Trust Group (as defined herein); and
WHEREAS, the Parties desire to allocate the Tax responsibilities, liabilities
and benefits of transactions that occur on or prior to, and that may occur
after, the Distribution Date and to provide for and address certain other Tax
matters.
NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the Parties hereby agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1    Definitions. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1.1:
“Action” means any demand, claim, action, suit, countersuit, arbitration,
litigation, inquiry, proceeding or investigation by or before any Taxing
Authority or any arbitration or mediation tribunal or authority.
“Adjustment Request” means any formal or informal claim or request filed with
any Taxing Authority, or with any administrative agency or court, for the
adjustment, refund or credit of Taxes, including (a) any amended Tax Return
claiming adjustment to the Taxes as reported on the Tax Return or, if
applicable, as previously adjusted, (b) any claim for equitable recoupment or
other offset and (c) any claim for refund or credit of Taxes previously paid.




--------------------------------------------------------------------------------




“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the specified Person. For this
purpose “control” of a Person means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
Person, whether through ownership of voting securities, by contract or
otherwise. From and after the Distribution Date, Ashford Inc. Group shall be
deemed not to be Affiliates of Ashford Trust Group.
“Agreement” has the meaning set forth in the preamble to this Agreement.
“Ashford Inc.” has the meaning set forth in the introductory paragraph of this
Agreement.
“Ashford Inc. Group” means Ashford Inc., Ashford LLC and each of their
Affiliates from and after the Effective Time, and any corporation or other
entity that may become part of such Group from time to time. For the avoidance
of doubt, from and after the Effective Time the Ashford Inc. Group excludes any
entity that is a member of the Ashford Trust Group.
“Ashford Trust” has the meaning set forth in the introductory paragraph of this
Agreement.
“Ashford Trust Group” means Ashford Trust and each of its Affiliates immediately
prior to the Effective Time, and any corporation or other entity that may become
part of such Group from time to time. For the avoidance of doubt, from and after
the Effective Time the Ashford Trust Group excludes any entity that is a member
of the Ashford Inc. Group.
“Ashford Trust OP” has the meaning set forth in the introductory paragraph of
this Agreement.
“Asset” means all rights, properties or other assets, whether real, personal or
mixed, tangible or intangible, of any kind, nature and description, whether
accrued, contingent or otherwise, and wheresoever situated and whether or not
carried or reflected, or required to be carried or reflected, on the books of
any Person.
“Business Day” means a day other than a Saturday, a Sunday or a day on which
banking institutions located in the States of Texas or New York are authorized
or obligated by applicable Law or executive order to close.
“Code” means the Internal Revenue Code of 1986, as amended.
“Contract” means any written, oral, implied or other contract, agreement,
covenant, lease, license, guaranty, indemnity, representation, warranty,
assignment, sales order, purchase order, power of attorney, instrument or other
commitment, assurance, undertaking or arrangement that is binding on any Person
or entity or any part of its property under applicable Law.
“Distribution” means the transactions contemplated by Article IV of the
Separation and Distribution Agreement.

2



--------------------------------------------------------------------------------




“Distribution Date” means the date on which the Distribution occurs, such date
to be determined by, or under the authority of, the board of directors of
Ashford Trust, in its sole and absolute discretion.
“Effective Date” means the date first set forth above in the introductory
paragraph of this Agreement.
“Effective Time” means the time at which the Distribution is effective on the
Distribution Date.
“Final Determination” means a determination within the meaning of Section 1313
of the Code or any similar provision of state or local Tax Law.
“Governmental Authority” means any U.S. federal, state, local or non-U.S. court,
government, department, commission, board, bureau, agency, official or other
regulatory, administrative or governmental authority.
“Group” means either the Ashford Trust Group or the Ashford Inc. Group, as the
context requires.
“Guarantee” means any guarantee (including guarantees of performance or payment
under Contracts, commitments, Liabilities and permits), letter of credit or
other credit or credit support arrangement or similar assurance, including
surety bonds, bid bonds, advance payment bonds, performance bonds, payment
bonds, retention and/or warranty bonds or other bonds or similar instruments.
“Indebtedness” of any specified Person means (a) all obligations of such
specified Person for borrowed money or arising out of any extension of credit to
or for the account of such specified Person (including reimbursement or payment
obligations with respect to surety bonds, letters of credit, bankers’
acceptances and similar instruments), (b) all obligations of such specified
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such specified Person upon which interest charges are customarily
paid, (d) all obligations of such specified Person under conditional sale or
other title retention agreements relating to Assets purchased by such specified
Person, (e) all obligations of such specified Person issued or assumed as the
deferred purchase price of property or services, (f) all Liabilities secured by
(or for which any Person to which any such Liability is owed has an existing
right, contingent or otherwise, to be secured by) any mortgage, lien, pledge or
other encumbrance on property owned or acquired by such specified Person (or
upon any revenues, income or profits of such specified Person therefrom),
whether or not the obligations secured thereby have been assumed by the
specified Person or otherwise become Liabilities of the specified Person, (g)
all capital lease obligations of such specified Person, (h) all securities or
other similar instruments convertible or exchangeable into any of the foregoing,
and (i) any Liability of others of a type described in any of the preceding
clauses (a) through (h) in respect of which the specified Person has incurred,
assumed or acquired a Liability by means of a Guarantee.

3



--------------------------------------------------------------------------------




“Interest Rate” means a rate of interest at three (3) month London Interbank
Offer Rate (LIBOR), compounded semiannually or such other rate of interest as
agreed to by Ashford Inc. and Ashford Trust OP, from the due date of the payment
to the date paid.
“IRS” means the United States Internal Revenue Service.
“Law” means any law, statute, ordinance, code, rule, regulation, order, writ,
proclamation, judgment, injunction or decree of any Governmental Authority.
“Liabilities” means any and all Indebtedness, liabilities and obligations,
whether accrued, fixed or contingent, mature or inchoate, known or unknown,
reflected on a balance sheet or otherwise, including those arising under any
Law, Action or any judgment of any Governmental Authority or any award of any
arbitrator of any kind, and those arising under any Contract.
“Losses” means any and all damages, losses, deficiencies, Liabilities,
obligations, penalties, judgments, settlements, claims, payments, interest
costs, Taxes, fines and expenses (including the costs and expenses of any and
all Actions and demands, assessments, judgments, settlements and compromises
relating thereto and attorneys’, accountants’, consultants’ and other
professionals’ fees and expenses incurred in the investigation or defense
thereof or the enforcement of rights hereunder).
“Party” or “Parties” any one of, or collectively, the parties to this Agreement,
as set forth in the preamble to this Agreement.
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, a
union, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.
“Responsible Company” means, with respect to any Tax Return, the Person having
responsibility for preparing and filing such Tax Return under this Agreement.
“Separation and Distribution Agreement” means the Separation and Distribution
Agreement, as amended from time to time, Ashford Hospitality Trust, Inc., a
Maryland corporation, Ashford Hospitality Limited Partnership, a Delaware
limited partnership, Ashford Inc., a Delaware corporation, and Ashford
Hospitality Advisors LLC, a Delaware limited liability company and a
wholly-owned subsidiary of Ashford Trust OP prior to the separation and
distribution, dated as of October 31, 2014.
“Subsidiary” means, with respect to any specified Person, any corporation,
partnership, limited liability company, joint venture or other organization,
whether incorporated or unincorporated, of which at least a majority of the
securities or interests having by the terms thereof ordinary voting power to
elect at least a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization, or that
otherwise constitutes control of such corporation or other organization, is
directly or indirectly owned or controlled by such specified Person or by any
one or more of its subsidiaries, or by such specified Person and one or more of
its subsidiaries.

4



--------------------------------------------------------------------------------




“Tax Benefit” means any refund, credit or other reduction in otherwise required
Tax payments.
“Tax Contest” has the meaning set forth in Section 2.5.
“Tax Detriment” means any increase in required Tax payments (or, without
duplication, the reduction in any refund or credit).
“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement related to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
“Taxes” means all taxes, charges, fees, duties, levies, imposts or other
assessments imposed by any federal, state, local or foreign Taxing Authority,
including, but not limited to, income, gross receipts, excise, property, sales,
use, license, capital stock, transfer, franchise, payroll, withholding, social
security, value added and other taxes, and any interest, penalties or additions
attributable thereto.
“Taxing Authority” means any Governmental Authority or any subdivision, agency,
commission or authority thereof or any quasi-governmental or private body having
jurisdiction over the assessment, determination, collection or imposition of any
Tax (including the IRS).
Section 1.2    Interpretation. In this Agreement, unless the context clearly
indicates otherwise:
(a)    words used in the singular include the plural and words used in the
plural include the singular;
(b)    the words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation”;
(c)    the word “or” shall have the inclusive meaning represented by the phrase
“and/or”;
(d)    relative to the determination of any period of time, “from” means “from
and including,” “to” means “to but excluding” and “through” means “through and
including”;
(e)    accounting terms used herein shall have the meanings historically
ascribed to them by Ashford Trust and its Subsidiaries in its and their internal
accounting and financial policies and procedures in effect immediately prior to
the date of this Agreement;
(f)    reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and by this
Agreement;

5



--------------------------------------------------------------------------------




(g)    reference to any Law means such Law (including any and all rules and
regulations promulgated thereunder) as amended, modified, codified or reenacted,
in whole or in part, and in effect at the time of determining compliance or
applicability;
(h)    references to any Person include such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by this
Agreement; a reference to such Person’s “Affiliates” shall be deemed to mean
such Person’s Affiliates following the Distribution and any reference to a third
party shall be deemed to mean a Person who is not a Party or an Affiliate of a
Party;
(i)    if there is any conflict between the provisions of this Agreement and the
Separation and Distribution Agreement, the provisions of the Separation and
Distribution Agreement shall control (but only with respect to the subject
matter thereof) unless explicitly stated otherwise therein; and
(j)    any portion of this Agreement obligating a Party to take any action or
refrain from taking any action, as the case may be, shall mean that such Party
shall also be obligated to cause its relevant Subsidiaries to take such action
or refrain from taking such action, as the case may be.
ARTICLE II
TAX MATTERS
Section 2.1    Tax Returns. The following provisions shall govern the allocation
of responsibility and payment of Taxes as between Ashford Trust OP and Ashford
Inc. and for certain Tax matters following the Distribution Date:
(k)    Ashford Trust OP shall prepare or cause to be prepared and file or cause
to be filed, subject to the review and reasonable approval of Ashford Inc., all
Tax Returns for each member of the Ashford Trust Group that becomes a member of
the Ashford Inc. Group as of the Distribution Date for all periods ending on or
prior to the Distribution Date that are required to be filed after the
Distribution Date. Ashford Inc. hereby recognizes Ashford Trust OP’s authority
to execute and file, on behalf of each such member of the Ashford Trust Group,
all such Tax Returns (and agrees to take all action necessary to ensure such
authorization in conformity with applicable Law and principles of good
governance generally). To the extent not otherwise paid by Ashford Trust OP to
the appropriate Taxing Authority, Ashford Trust OP shall reimburse Ashford Inc.
for Taxes of the relevant member of the Ashford Trust Group with respect to all
such Tax Returns within five (5) Business Days after payment by Ashford Inc.
and/or any member of the Ashford Inc. Group of such Taxes. All such Tax Returns
shall be prepared in a manner that is consistent with the past custom and
practice of the applicable member of the Ashford Trust Group, except as required
by a change in applicable Law. The Parties acknowledge that Ashford Trust OP may
require the Ashford Inc. Group to prepare any Tax Returns for which Ashford
Trust OP is responsible pursuant to this Section 2.1(a). In such instance, the
Ashford Inc. Group shall provide any assistance as may be reasonably requested
by Ashford Trust OP with respect to the preparation of such Tax Returns,
including the provision of services by employees of the Ashford Inc. Group in
preparing such Tax Returns.

6



--------------------------------------------------------------------------------




(l)    Ashford Inc. shall prepare or cause to be prepared and file or cause to
be filed, subject to the review and reasonable approval of Ashford Trust OP, any
Tax Returns of any member of the Ashford Trust Group that becomes a member of
the Ashford Inc. Group as of the Distribution Date for Tax periods which begin
before the Distribution Date and end after the Distribution Date. Ashford Trust
OP shall pay to Ashford Inc., within five (5) Business Days before the date on
which Taxes are to be paid with respect to such periods, an amount equal to the
portion of such Taxes which relates to the portion of such Tax period ending on
the Distribution Date. For purposes of this Section 2.1(b), in the case of any
Taxes that are imposed on a periodic basis and are payable for a Tax period that
includes (but does not end on) the Distribution Date, the portion of such Tax
which relates to the portion of such Tax period ending on the Distribution Date
shall (x) in the case of any Taxes other than Taxes based upon or related to
income, gains or receipts (including sales and use Taxes), or employment or
payroll Taxes, be deemed to be the amount of such Tax for the entire Tax period
multiplied by a fraction the numerator of which is the number of days in the Tax
period ending on the Distribution Date and the denominator of which is the
number of days in the entire Tax period, and (y) in the case of any Tax based
upon or related to income, gains or receipts (including sales and use Taxes), or
employment or payroll Taxes, be deemed equal to the amount which would be
payable if the relevant Tax period ended on the Distribution Date. Any credits
relating to a Tax period that begins before and ends after the Distribution Date
shall be taken into account as though the relevant Tax period ended on the
Distribution Date. All determinations necessary to give effect to the foregoing
allocations shall be made in a manner consistent with reasonable prior practice
of the Ashford Trust Group.
(m)    Ashford Inc. shall prepare and cause to be prepared and file or cause to
be filed all other Tax Returns of the Ashford Inc. Group.
(n)    In the case of any adjustment pursuant to a Final Determination with
respect to any such Tax Return, the Responsible Company shall pay to the
applicable Taxing Authority when due any additional Tax due with respect to such
Tax Return required to be paid as a result of such adjustment pursuant to a
Final Determination. The Responsible Company shall compute the amount
attributable to the Ashford Inc. Group in accordance with Article II and Ashford
Inc. shall pay to Ashford Trust OP any amount due Ashford Trust OP (or Ashford
Trust OP shall pay to Ashford Inc. any amount due to Ashford Inc.) under Article
II within 30 days from the later of (i) the date the additional Tax was paid by
the Responsible Company or (ii) the date of receipt of a written notice and
demand from the Responsible Company for payment of the amount due, accompanied
by evidence of payment and a statement detailing the Taxes paid and describing
in reasonable detail the particulars relating thereto. Any payments required
under this Section 2.1(d) shall include interest computed at the Interest Rate
based on the number of days from the date the additional Tax was paid by the
Responsible Company to the date of the payment under this Section 2.1(d).

7



--------------------------------------------------------------------------------




Section 2.2    Tax Indemnity.
(a)    Ashford Trust OP shall be liable for, and shall indemnify and hold
harmless the Ashford Inc. Group from and against any Losses attributable to,
Taxes that are allocated to Tax periods for which Ashford Trust OP is
responsible under Section 2.1.
(b)    Ashford Inc. shall be liable for, and shall indemnify and hold harmless
the Ashford Trust Group from and against any Losses attributable to, Taxes that
are allocated to Tax periods for which Ashford Inc. is responsible under Section
2.1.
Section 2.3    Cooperation. The Parties agree (i) to retain all books and
records with respect to Tax matters pertinent to the members of the Ashford
Trust Group that become members of the Ashford Inc. Group as of the Distribution
Date and their respective assets or businesses relating to any taxable period
beginning before the Distribution Date until the expiration of the statute of
limitations (and, to the extent notified by any member of the Ashford Inc.
Group, any extensions thereof) of the respective Tax periods, and to abide by
all record retention agreements entered into with any Taxing Authority, and (ii)
to give Ashford Inc. reasonable written notice prior to transferring, destroying
or discarding any such books and records and, if Ashford Inc. so requests,
Ashford Trust OP shall allow Ashford Inc. to take possession of such books and
records at Ashford Inc.’s expense.
Section 2.4    Transfer Taxes. All sales, use and transfer taxes, bulk transfer
taxes, deed taxes, conveyance fees, documentary and recording charges and
similar taxes imposed as a result of the transactions contemplated by this
Agreement, together with any interest, penalties or additions to such transfer
taxes or attributable to any failure to comply with any requirement regarding
Tax Returns (“Transfer Taxes”), shall be paid by Ashford Inc. Ashford Inc. and
Ashford Trust OP shall cooperate in filing all necessary Tax Returns under
applicable Law with respect to Transfer Taxes.
Section 2.5    Tax Contests. Ashford Inc. shall inform Ashford Trust OP of the
commencement of any audit, examination or proceeding (“Tax Contest”) relating in
whole or in part to Taxes for which any member of the Ashford Inc. Group may be
entitled to indemnity from Ashford Trust OP hereunder. With respect to any Tax
Contest for which Ashford Trust OP acknowledges in writing that Ashford Trust OP
is liable under this Article II for any and all Losses relating thereto, Ashford
Trust OP shall be entitled to control, in good faith, all proceedings taken in
connection with such Tax Contest; provided, however, that (x) Ashford Trust OP
shall promptly notify Ashford Inc. in writing of its intention to control such
Tax Contest, (y) in the case of a Tax Contest relating to Taxes of any member of
the Ashford Inc. Group for a Tax period that includes but does not end on the
Distribution Date covered in Section 2.1(b), Ashford Trust OP and Ashford Inc.
shall jointly control all proceedings taken in connection with any such Tax
Contest and (z) if any Tax Contest could reasonably be expected to have an
adverse effect on any member of the Ashford Inc. Group in any Tax period
beginning after the Distribution Date, the Tax Contest shall not be settled or
resolved without Ashford Inc.’s consent, which consent shall not be unreasonably
withheld or delayed. Notwithstanding the foregoing, if notice is given to
Ashford Trust OP of the commencement of any Tax Contest and Ashford Trust OP
does not, within ten (10) Business

8



--------------------------------------------------------------------------------




Days after Ashford Inc.’s notice is given, give notice to Ashford Inc. of its
election to assume the defense thereof (and in connection therewith, acknowledge
in writing the indemnification obligation hereunder of Ashford Trust OP), each
member of the Ashford Trust Group shall be bound by any determination made in
such Tax Contest or any compromise or settlement thereof effected by Ashford
Inc. The failure of Ashford Inc. to give reasonably prompt notice of any Tax
Contest shall not release, waive or otherwise affect Ashford Trust OP’s
obligation with respect thereto except to the extent that Ashford Trust OP can
demonstrate actual loss and prejudice as a result of such failure. Each member
of the Ashford Inc. Group shall use its reasonable efforts to provide Ashford
Trust OP with such assistance as may be reasonably requested by Ashford Trust OP
in connection with a Tax Contest controlled solely or jointly by Ashford Trust
OP.
Section 2.6    Carrybacks. Ashford Inc. hereby agrees that, unless Ashford Trust
OP consents in writing, no Adjustment Request with respect to any Tax Return for
any Tax Period covered by Section 2.1(a) shall be filed.
Section 2.7    Tax Refunds; Tax Benefits.
(a)    Except as set forth below, Ashford Trust OP shall be entitled to any
refund (and any interest thereon received from the applicable Taxing Authority)
of Taxes for which Ashford Trust OP is liable hereunder, and Ashford Inc. shall
be entitled to any refund (and any interest thereon received from the applicable
Taxing Authority) of Taxes for which Ashford Inc. is liable hereunder, and a
member of a Group receiving a refund to which a member of the other Group is
entitled hereunder shall pay over such refund to member of the other Group
within 30 days after such refund is received (together with interest computed at
the Interest Rate based on the number of days from the date the refund was
received to the date the refund was paid over).
(b)    If as a result of an adjustment pursuant to a Final Determination to any
Taxes for which Ashford Trust OP is liable hereunder (or Tax Attribute of a
member of the Ashford Trust Group) a member of the Ashford Inc. Group could
realize a current or future Tax Benefit that it could not realize but for such
adjustment (determined on a with and without basis), or if as a result of an
adjustment pursuant to a Final Determination to any Taxes for which Ashford Inc.
is liable hereunder (or Tax Attribute of a member of the Ashford Inc. Group) a
member of the Ashford Trust Group could realize a current or future Tax Benefit
that it could not realize but for such adjustment (determined on a with and
without basis), Ashford Inc. or Ashford Trust OP, as the case may be, shall make
a payment to either Ashford Trust OP or Ashford Inc., as appropriate, within 30
days following the date of a written notice and demand from Ashford Trust OP or
Ashford Inc., as appropriate, for payment of the amount due, accompanied by
evidence of such adjustment and describing in reasonable detail the particulars
relating thereto. Any payment required under this Section 2.7(b) shall include
interest on such payment computed at the Interest Rate based on the number of
days from the date of such written notice to the date of payment under this
Section 2.7(b). If Ashford Trust OP or Ashford Inc. disagrees with any such
calculation described in this Section 2.7(b), Ashford Trust OP or Ashford Inc.
shall so notify the other in writing within 30 days of receiving the written
calculation set forth above in this Section 2.7(b). Ashford Trust OP and Ashford
Inc. shall endeavor in good faith to resolve such disagreement.

9



--------------------------------------------------------------------------------




(c)    If a member of the Ashford Inc. Group actually realizes in cash pursuant
to a Final Determination any Tax Detriment as a result of an adjustment pursuant
to a Final Determination to any Taxes for which Ashford Trust OP is liable
hereunder (or Tax Attribute of a member of the Ashford Trust Group) (in such
circumstance, Ashford Trust OP being the “Adjusted Party”) and such Tax
Detriment would not have arisen but for such adjustment (determined on a with
and without basis), or if a member of the Ashford Trust Group actually realizes
in cash pursuant to a Final Determination any Tax Detriment as a result of an
adjustment pursuant to a Final Determination to any Taxes for which a Ashford
Inc. is liable hereunder (or Tax Attribute of a member of the Ashford Inc.
Group) (in such circumstance, Ashford Inc. being the “Adjusted Party”) and such
Tax Detriment would not have arisen but for such adjustment (determined on a
with and without basis), the Adjusted Party shall make a payment to the other
party within 30 days following the later of such actual realization of the Tax
Detriment and the Adjusted Party’s actual realization of the corresponding Tax
Benefit, in an amount equal to the lesser of such Tax Detriment actually
realized in cash and the Tax Benefit, if any, actually realized in cash by the
Adjusted Party pursuant to such adjustment (which would not have arisen but for
such adjustment), plus interest on such amount computed at the Interest Rate
based on the number of days from the later of the date of such actual
realization of the Tax Detriment and the Adjusted Party’s actual realization of
the corresponding Tax Benefit to the date of payment of such amount under this
Section 2.7(c). No later than 30 days after a Tax Detriment described in this
Section 2.7(c) is actually realized in cash by a member of the Ashford Trust
Group or a member of the Ashford Inc. Group, Ashford Trust OP (if a member of
the Ashford Trust Group actually realizes such Tax Detriment) or Ashford Inc.
(if a member of the Ashford Inc. Group actually realizes such Tax Detriment)
shall provide the other company with a written calculation of the amount payable
pursuant to this Section 2.7(c). In the event that Ashford Trust OP or Ashford
Inc. disagrees with any such calculation described in this Section 2.7(c),
Ashford Trust OP or Ashford Inc. shall so notify the other in writing within 30
days of receiving the written calculation set forth above in this
Section 2.7(c). Ashford Trust OP and Ashford Inc. shall endeavor in good faith
to resolve such disagreement.
ARTICLE III
TERMINATION
Section 3.1    Termination. Upon written notice, this Agreement may be
terminated at any time prior to the Effective Time by and in the sole discretion
of Ashford Trust or Ashford Trust OP without the approval of any other Party.
Section 3.2    Effect of Termination. In the event of termination pursuant to
Section 3.1, no Party shall have any Liability of any kind to any other Parties.
ARTICLE IV
MISCELLANEOUS
Section 4.1    Further Assurances. Subject to the limitations or other
provisions of this Agreement, (a) each Party shall, and shall cause the other
members of its Group to, use commercially reasonable efforts (subject to, and in
accordance with applicable Law) to take promptly, or cause to be taken promptly,
all actions, and to do promptly, or cause to be done promptly, and to assist and
cooperate with the other Parties in doing, all things reasonably

10



--------------------------------------------------------------------------------




necessary, proper or advisable to consummate and make effective this Agreement
and to carry out the intent and purposes of this Agreement, including using
commercially reasonable efforts to perform all covenants and agreements herein
applicable to such Party or any member of its Group and (b) no Party will, nor
will any Party allow any other member of its Group to, without the prior written
consent of the other Parties, take any action which would reasonably be expected
to prevent or materially impede, interfere with or delay any of the actions
contemplated by this Agreement. Without limiting the generality of the
foregoing, where the cooperation of third parties, such as lenders, joint
venture partners, franchisors, insurers or trustees, would be necessary in order
for a Party to completely fulfill its obligations under this Agreement, such
Party shall use commercially reasonable efforts to cause such third parties to
provide such cooperation.
Section 4.2    Payment of Expenses. All costs and expenses incurred and directly
related to the obligations set forth for a Party in this Agreement shall be paid
by the Party incurring such cost or expense.
Section 4.3    Amendments and Waivers.
(a)    Subject to Section 3.1, this Agreement may not be amended except by an
agreement in writing signed by all Parties.
(b)    Any term or provision of this Agreement may be waived, or the time for
its performance may be extended, by the Party entitled to the benefit thereof
and any such waiver shall be validly and sufficiently given for the purposes of
this Agreement if it is in writing signed by an authorized representative of
such Party. No delay or failure in exercising any right, power or remedy
hereunder shall affect or operate as a waiver thereof; nor shall any single or
partial exercise thereof or any abandonment or discontinuance of steps to
enforce such a right, power or remedy preclude any further exercise thereof or
of any other right, power or remedy. The rights and remedies hereunder are
cumulative and not exclusive of any rights or remedies that any Party would
otherwise have.
Section 4.4    Entire Agreement. This Agreement constitutes the entire agreement
and understanding between the Parties with respect to the subject matter hereof
and supersede all prior negotiations, agreements, commitments, writings, courses
of dealing and understandings with respect to the subject matter hereof.
Section 4.5    Survival of Agreements. Except as otherwise expressly
contemplated by this Agreement, all covenants and agreements of the Parties
contained in this Agreement shall survive the Effective Time and remain in full
force and effect in accordance with their applicable terms.
Section 4.6    Third Party Beneficiaries. This Agreement is solely for the
benefit of the Parties and should not be deemed to confer upon third parties any
remedy, claim, liability, reimbursement, cause of action or other right in
excess of those existing without reference to this Agreement.

11



--------------------------------------------------------------------------------




Section 4.7    Notices. All notices, requests, permissions, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (a) five (5) Business Days following sending by registered or
certified mail, postage prepaid, (b) when sent, if sent by facsimile, (c) when
delivered, if delivered personally to the intended recipient, and (d) one (1)
Business Day following sending by overnight delivery via a national courier
service and, in each case, addressed to a Party at the following address for
such Party:
(a)    The Ashford Trust Group
If to Ashford Trust:
Ashford Hospitality Trust, Inc.
14185 Dallas Parkway, Suite 1100
Dallas, TX 75254
Attention: Chief Executive Officer
Phone: (972) 490-9600


If to Ashford Trust OP:
Ashford Hospitality Limited Partnership
c/o Ashford Hospitality Trust, Inc.
14185 Dallas Parkway, Suite 1100
Dallas, TX 75254
Attention: Chief Operating Officer
Phone: (972) 490-9600


In each case, with a copy to:


Andrews Kurth LLP
1717 Main Street, Suite 1700
Dallas, TX 75201
Attention: Muriel C. McFarling




(b)    The Ashford Inc. Group
If to Ashford Inc.:
Ashford Inc.
c/o Ashford Hospitality Advisors LLC
14185 Dallas Parkway, Suite 1100
Dallas, TX 75254
Attention: Chief Executive Officer
Phone: (972) 490-9600



12



--------------------------------------------------------------------------------




If to Ashford LLC:
Ashford Hospitality Advisors LLC
14185 Dallas Parkway, Suite 1100
Dallas, TX 75254
Attention: Chief Operating Officer
Phone: (972) 490-9600


With a copy to:


Andrews Kurth LLP
1717 Main Street, Suite 1700
Dallas, TX 75201
Attention: Muriel C. McFarling


Section 4.8    Counterparts; Electronic Delivery. This Agreement may be executed
in multiple counterparts, each of which when executed shall be deemed to be an
original, but all of which together shall constitute one and the same agreement.
Execution and delivery of this Agreement or any other documents pursuant to this
Agreement by facsimile or other electronic means shall be deemed to be, and
shall have the same legal effect as, execution by an original signature and
delivery in person.
Section 4.9    Severability. If any provision of this Agreement is or becomes
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not be
affected thereby.
Section 4.10    Assignability; Binding Effect. This Agreement shall be binding
upon and inure to the benefit of the Parties and their successors and permitted
assigns; provided, however, that the rights and obligations of each Party under
this Agreement shall not be assignable, in whole or in part, directly or
indirectly, whether by operation of law or otherwise, by such Party without the
prior written consent of the other Parties (such consent not to be unreasonably
withheld, conditioned or delayed) and any attempt to assign any rights or
obligations under this Agreement without such consent shall be null and void.
Notwithstanding the foregoing, any Party may assign its rights and obligations
under this Agreement to any of their respective Affiliates provided that no such
assignment shall release such assigning Party from any liability or obligation
under this Agreement.
Section 4.11    Governing Law; Venue. This Agreement shall be governed by, and
construed and enforced in accordance with, the substantive laws of the State of
Texas, without regard to any conflicts of law provisions thereof that would
result in the application of the laws of any other jurisdiction. The parties
hereto agree that venue for any action in connection herewith shall be proper in
Dallas County, Texas. Each party hereto consents to the jurisdiction of any
local, state or federal court situated in any of such locations and waives any
objection which it may have pertaining to improper venue or forum non conveniens
to the conduct of any proceeding in any such court.

13



--------------------------------------------------------------------------------




Section 4.12    Performance. Each Party shall cause to be performed, and hereby
guarantees the performance of, all actions, agreements and obligations set forth
herein to be performed by any Subsidiary or Affiliate of such Party.
Section 4.13    Title and Headings. Titles and headings to Sections and Articles
are inserted for the convenience of reference only and are not intended to be a
part of or to affect the meaning or interpretation of this Agreement.
[Signature Page(s) Follows]



14



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective officers as of the date first set forth above.


ASHFORD HOSPITALITY TRUST, INC.




By:/s/ DAVID A. BROOKS
David A. Brooks, Chief Operating
Officer and General Counsel



[Signature Page to Tax Matters Agreement]



--------------------------------------------------------------------------------




ASHFORD HOSPITALITY LIMITED PARTNERSHIP


By:
Ashford OP General Partner LLC, its general partner





By: /s/ DAVID A. BROOKS
Name: David A. Brooks
Title: Vice President













[Signature Page to Tax Matters Agreement]



--------------------------------------------------------------------------------






ASHFORD INC.




By: /s/ DAVID A. BROOKS
David A. Brooks, Chief Operating
Officer and General Counsel





[Signature Page to Tax Matters Agreement]



--------------------------------------------------------------------------------






ASHFORD HOSPITALITY ADVISORS LLC




By: /s/ DAVID A. BROOKS
David A. Brooks, Chief Operating
Officer and General Counsel

[Signature Page to Tax Matters Agreement]

